Smith, P. J.
This was an information filed by the prosecuting attorney in the criminal court of LaFayette county, charging the defendant with the unlawful selling of intoxicating liquors in less quantities than one gallon without having a license as a dramshop keeper or any other legal authority so to do. The information contained two counts, to which was appended an affidavit of the prosecuting attorney, wherein it was stated that the facts “in the foregoing information are true according to his best information and belief.” This information on the motion of the defendant was quashed in the court below, and judgment was rendered accordingly. The state is the appellant here. The information, according to the ruling made in the following *529named cases, is bad: State v. Humble, 34 Mo. App. 343; State v. Wilkson, 36 Mo. App. 373; State v. Hatfield, 40 Mo. App. 358 ; State v. Buck, 43 Mo. App. 443. But according to that made in State v. Ransbarger, 42 Mo. App. 466, it is sufficient.
The last-named case was certified to the supreme court where it was decided that no constitutional question arose in the case, and that “ the information in this case conforms to the requirement of the statutes.” We may infer from this that the concurrent rulings made in the first four named cases were intended thereby to be overthrown. If we are correct in our inference it must follow that the judgment of the criminal court should be reversed, and the cause remanded for trial upon the information, which is accordingly ordered.
All concur.